Citation Nr: 1421297	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

S. Becker, Counsel








INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  The appellant is the Veteran's daughter.  This matter comes before the Board of Veterans' Appeal (Board) from an August 2011 decision of the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant was deemed ineligible for DEA benefits under 38 U.S.C.A. Chapter 35 therein.  She appealed.  The determination made herein is based upon review of her claims file as well as the Veteran's electronic claims files.


FINDING OF FACT

The appellant was born in August 1981 and therefore had her twenty-sixth birthday in August 2007, before the Veteran was deemed to have a permanent total service-connected disability effective as of October 2008.


CONCLUSION OF LAW

The criteria for eligibility to DEA benefits under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.807, 21.1031, 21.1032, 21.3021, 21.3040, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When an application for education benefits is filed, VA has a duty to notify and a duty to assist in substantiating those benefits.  38 C.F.R. §§ 21.1031, 21.1032.  However, the duty to notify does not apply when a claim cannot be substantiated because there is no legal basis for it or undisputed facts render the claimant ineligible for the benefits.  38 C.F.R. § 21.1031(b)(1).  The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits as a matter of law.  38 C.F.R. § 21.1032(d).  Discussed below is that undisputed facts render the appellant ineligible for DEA benefits.  It follows that no amount of assistance would be useful to her in substantiating these benefits.  The duties to notify and assist accordingly do not apply.  As such, any duty to notify or assist deficiency committed constitute(s) harmless error.  Analysis of whether any deficiency or deficiencies actually was committed, as such, would serve no purpose.

II.  DEA Benefits

The purpose of DEA benefits essentially is to assist in putting children, spouses, and surviving spouses of a Veteran with a service-connected disability that is permanent and total in nature in the same position they would have been in if such a disability were not present.  38 U.S.C.A. § 3500.  A child is an "eligible person" for DEA benefits if a parent Veteran with prior service was discharged under conditions other than dishonorable and has a "total disability permanent in nature" that resulted from a service-connected disability.  38 U.S.C.A. § 3.500(d); 38 C.F.R. §§ 3.807(a)(2); 21.3021(a)(1)(iii).  "Total disability permanent in nature" means any disability rated total for compensation purposes which is based upon impairment reasonably certain to continue through the life of the Veteran.  38 U.S.C.A. § 3501(a)(8); 38 C.F.R. § 21.3021(p).  In other words, it means any permanent and total service-connected disability.

Further, the "effective date" of the finding that the Veteran has a permanent and total service-connected disability must be before the twenty-sixth birthday of the child for that child to be an eligible for DEA benefits.  38 C.F.R. § 21.3040(c).  "Effective date" means the date when the Veteran's permanent and total service-connected disability is considered to have commenced.  38 C.F.R. § 21.3021(r).  This is reflected in the rating decision establishing that disability.  Id.; 38 C.F.R. § 21.3021(q).  It can also mean the date of the rating decision, if it is more advantageous.  38 U.S.C.A. § 3512(d).  Assuming the aforementioned is true, the eligible child of a Veteran with a permanent and total service-connected disability has a period of eligibility that begins on the eighteenth birthday or upon the successful completion of secondary schooling, whichever occurs first, and ends on the twenty-sixth birthday or the date the Veteran no longer has such a disability, whichever occurs first.  38 C.F.R. § 3512(a); 38 C.F.R. §§ 21.3040(a-c); 21.3041(a).

There are several exceptions in which a different beginning and/or ending date applies.  The period of eligibility may begin before the eighteenth birthday if the eligible child completed compulsory school attendance under applicable state law and is pursuing a course designed to prepare him or her for an entrance examination for higher education or is beyond the fourteenth birthday and has a handicap.  38 U.S.C.A. § 3512(a)(1-2, 8); 38 C.F.R. §§ 21.3040(a), 21.3041(a)(1).  If the Veteran first is found to have a permanent and total service-connected disability after the eighteenth birthday but before the twenty-sixth birthday of the eligible child, the child may elect among various beginning dates for the period of eligibility depending on whether the effective date of the finding is before or after the eighteenth birthday.  38 U.S.C.A. § 3512(a)(3-4); 38 C.F.R. § 21.3041(a)(2).  This has implications on the ending date.  Id.

An eligible child who enters service after the eighteenth but before the twenty-sixth birthday qualifies for an ending date modification.  38 U.S.C.A. § 3512(a)(5); 38 C.F.R. § 21.3041(c).  So does an eligible child who is ordered to service during the period of eligibility.  38 U.S.C.A. § 3512(h); 38 C.F.R. § 21.3041(h).  If the eligible child is enrolled in an educational institution when the period ends, the ending date may be extended to include past the thirty-first birthday (which generally is not the case per 38 C.F.R. § 21.3040(d)) for a short time.  38 U.S.C.A. § 3512(a)(7); 38 C.F.R. § 21.3041(g)(2).  Finally, an eligible child who suspends pursuit of an educational program due to conditions determined to be beyond the child's control, the ending date may be extended.  38 U.S.C.A. § 33512(c); 38 C.F.R. § 21.3041(g)(1).  Examples of such conditions include being appointed a missionary, family or financial obligations, unavoidable employment circumstances, illness or death of the child or someone in the family, and service.  38 C.F.R. § 21.3043.  

Unfortunately, the Board finds that the appellant is not eligible for DEA benefits.  It is undisputed that she was born in August 1981.  Her eighteenth birthday therefore was in August 1999, while her twenty-sixth birthday was in August 2007.  It further is undisputed that the appellant's father, a Veteran, has a permanent and total service-connected disability.  The RO in Houston, Texas, indeed granted him a total disability rating based on individual unemployability (TDIU) in a June 2010 rating decision.  The effective date for the TDIU was in July 2009.  It thus was indicated that basic eligibility for DEA benefits is established as of this date.  In a December 2011 rating decision, the aforementioned RO granted the Veteran an earlier effective date in October 2008 for his TDIU and thus for basic eligibility for DEA benefits.  Both the original effective date of July 2009 and the revised effective date of October 2008, which are more advantageous dates than when the rating decisions implementing these dates were issued, are after the appellant had her twenty-sixth birthday in August 2007.

The appellant has appealed on the basis of following language in the instructions for the January 2009 version of the application for DEA benefits:  "The period of eligibility for a child is generally between the ages of 18 and 26 years.  In certain circumstances, it is possible to begin training before age 18 and to continue after age 26."  In other words, the appellant believes she should qualify for one of the exceptions pertaining to the ending date of the period of eligibility.  She notes that she is a single mother and has exhausted all other means of assistance with the costs of completing her higher education.  Yet, the aforementioned exceptions are not applicable to her.  Indeed, the appellant does not have a period of eligibility because she is not eligible for DEA benefits.  No DEA benefits can be paid because the Veteran was not found to have a permanent and total service-connected disability until after the appellant's twenty-sixth birthday.  

In reaching this determination, the Board is sympathetic to the appellant's circumstances.  Yet, the Board is constrained to follow the law.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  DEA benefits thus cannot be granted on an equitable basis.  The appellant seeks DEA benefits equating to a right to payment that she is not eligible for by law.  Her circumstances therefore are irrelevant.  As such, there is no benefit of the doubt to resolve in her favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.


ORDER

Eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


